DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Irokawa (JP 2012165099 A, references made to included English machine translation.), as evidenced by Gavin (Gavin, Brady. "What Are Woofers, Mid-Range Speakers, and Tweeters?" How-To Geek, 18 July 2018, www.howtogeek.com/354985/what-are-woofers-mid-range-speakers-and-tweeters/) for further support. 
As to claim 1, Irokawa discloses an acoustic device that reproduces one or more audio signals (Fig. 1), the acoustic device comprising: 
a first acoustic reproducer that reproduces a signal corresponding to a treble range among the audio signals (¶09, Speakers 6. Fig. 1. “Although the number of speakers 6 varies depending on the moving body, it is composed of two types of tweeter speakers for medium and high sounds and woofer speakers for low sounds.” High tweeter.); 
a second acoustic reproducer having a reproduction band from a cutoff frequency on a low frequency side to a cutoff frequency on a high frequency side, and that reproduces a signal corresponding to a midrange lower than the treble range among the audio signals (¶09, Speakers 6. Fig. 1. “Although the number of speakers 6 varies depending on the moving body, it is composed of two types of tweeter speakers for medium and high sounds and woofer speakers for low sounds.” Medium tweeter or woofer.); and 
a harmonic overtone generator that generates a plurality of harmonic overtone signals for a fundamental tone signal corresponding to a specific frequency lower than a certain frequency (¶15-16, Figs. 1-3. “The fundamental frequency extraction unit 31 extracts a frequency component lower than a preset fundamental frequency from the input signal. That is, a frequency component cut by the high-pass filter 35 (a frequency component in a low sound range, hereinafter referred to as a low frequency component) is extracted. The harmonic overtone generation unit 32 generates a harmonic overtone signal whose frequency is an integral multiple of the low frequency component extracted by the fundamental frequency extraction unit 31.” Frequency component extracted by 
wherein at least a part of the plurality of harmonic overtone signals is included in the reproduction band of the second acoustic reproducer (¶15-16, Figs. 1-3. “The gain adjustment unit 33 adjusts the gain of the harmonic signal generated by the harmonic generation unit 32. The in-phase unit 34 synchronizes the gain-adjusted harmonic signal and the audio signal whose low-frequency components are cut by the high-pass filter 35, and outputs them together.” Harmonic overtone signals output by speakers 6.).
Irokawa does not expressly disclose the specific frequency lower than the cutoff frequency on the low frequency side.
However, Irokawa discloses that the fundamental frequency setting unit selects between 50 Hz, 75 Hz and 100 Hz as the fundamental frequency (¶13). As mentioned above, Irokawa discloses that the harmonics are generate for a frequency component below this fundamental frequency (¶15). All of these frequencies are below “medium” sounds (¶09) of the second type of tweeter (using the general tweeter range of 2 kHz to 20kHz), and are at the low end or below typical woofer reproduction frequency ranges (20Hz-2kHz or 200Hz-5kHz) (see included Gavin article discussing speaker frequency ranges). An example woofer range of the instant specification gives a woofer cutoff of 120Hz (see instant publication ¶0039). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the frequency component below the cutoff frequency of the second acoustic reproducer. The motivation would have been to limit the power consumption of trying to reproduce these lower frequencies (Irokawa, Abstract).
As to claim 3, Irokawa discloses wherein the second acoustic reproducer is a woofer (¶09, Speakers 6. Fig. 1. “Although the number of speakers 6 varies depending 
As to claim 4, Irokawa discloses wherein the second acoustic reproducer includes an actuator and a structure that holds the first acoustic reproducer driven by the actuator (¶09 and Fig. 1. Speakers 6 in vehicle. Well-known speaker construction includes a voice coil (i.e. actuator) that drives a cone/diaphragm (i.e. acoustic reproducer). Further implicit that the speaker diaphragm is held in place in a vehicle.).
As to claim 7, Irokawa discloses wherein the plurality of harmonic overtone signals are not supplied to the first acoustic reproducer (¶09 and ¶13, Figs. 1-3. “For example, in order to hear a low-frequency component of 50 Hz, if harmonics 100 Hz and 150 Hz, which are constant multiples thereof, are made in phase with the audio signal, the sound is recognized as a 50-Hz sound.” Obvious that the tweeters producing the “high sounds” would not receive the 100 Hz and 150 Hz harmonics of 50Hz as they would be below the high tweeter frequency range and not reproduced.).
As to claim 8, Irokawa discloses wherein the plurality of harmonic overtone signals are not included in the reproduction band of the first acoustic reproducer (¶09 and ¶13, Figs. 1-3. “For example, in order to hear a low-frequency component of 50 Hz, if harmonics 100 Hz and 150 Hz, which are constant multiples thereof, are made in phase with the audio signal, the sound is recognized as a 50-Hz sound.” Obvious that the tweeters producing the “high sounds” would not produce the 100 Hz and 150 Hz harmonics of 50Hz as they would still be below the high tweeter frequency range and not reproduced.).
As to claim 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.


Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.